Title: To George Washington from the Board of War, 18 November 1776
From: Board of War
To: Washington, George



Sir
War-Office [Philadelphia] 18th Novr 1776

The Hancock and Adams, loaded from France with military Stores and other Articles for the Use of the Continent, was taken by a Rhode Island Privateer, and carried into the Port of Dartmouth in New England. The Muskets, Powder, Lead and Gun-flints are to be delivered, by Virtue of the enclosed Resolution of Congress, to the Order of this Board. We have wrote to the Committee of Bedford, in whose District Dartmouth Lies, to deliver to your Order such of the before 

mentioned Articles as you shall direct. We have the Honour to be, with great Esteem, Sir Your very humble Servants

Benja. Harrison
James Wilson
Francis Lightfoot Lee

